Citation Nr: 0032352	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-17 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether severance of service connection for peripheral 
vascular disease was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


REMAND

The veteran contends that severance of service connection for 
peripheral vascular disease, effective June 1, 1998, was not 
proper.  He contends that he has peripheral vascular disease 
due to the service-connected shell fragment wounds he 
received as a result of a land mine explosion while in 
Vietnam.  He received wounds to the right leg and foot, which 
required amputation of two toes of the right foot, and 
multiple surgeries during and after service.  He was 
permanently retired from service as a result of these 
injuries and was granted service connection for the shell 
fragment wounds upon discharge from service.  

In rating decision of August 1996, service connection was 
granted for severe, intermittent claudication and peripheral 
vascular disease of the right lower extremity.  A 20 percent 
rating was assigned from August 3, 1995, a 100 percent rating 
was assigned from September 4, 1995 (per 38 C.F.R. § 4.30), 
and a 40 percent rating was assigned from November 1, 1995.  
In rating decision of February 1997, the RO proposed to sever 
service connection for peripheral vascular disease of the 
right lower extremity.  In rating decision of February 1998, 
service connection was severed, effective from June 1, 1998.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 

things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.

In addition, after reviewing the claims file, the Board finds 
that the service medical records are not complete.  The 
records not associated with the claims file include the 
initial records of treatment and surgery, in Vietnam and 
Japan, within the first week of incurring the shell fragment 
wounds.  Records of the initial injuries and surgeries may 
assist a physician in determining the likelihood that current 
peripheral vascular disease is attributable to the injuries.

During his February 2000 RO hearing, the veteran testified 
that he began receiving treatment from VA physicians for a 
circulation problem around 1977 or 1978.  He 

stated that around 1970 his doctors thought it was a problem 
with a nerve rather than a circulation problem.  He said that 
he received treatment at the Long Beach and Los Angeles VA 
Medical Centers.  He reported that he took aspirin or 
Coumadin for his circulation problems, beginning in the 1970s 
or 1980s.  

VA records of treatment and hospitalization from the 1970s 
and 1980s are associated with the claims file, but were 
obtained on a claim-by-claim basis based on specific 
contemporaneous contentions or claims of the veteran.  These 
records verify that the veteran received frequent treatment 
and intermittent surgery for his right foot disability.  It 
appears likely that there remain outstanding VA records of 
medical treatment from this period.

Among the records currently associated with the claims file 
for this period, the Board finds the following noteworthy.  
VA records of treatment in December 1981 reveal that the 
right foot was cool to the touch, and the examiner was unable 
to palpate a pulse.  VA records of treatment in November 1990 
include an impression by EMG study of possible right sural 
mononeuropathy with significant demyelination and some axonal 
loss and/or early polyneuropathy.  VA records of treatment of 
the veteran's right leg and foot in January 1991 reveal that 
upon vascular examination, dorsalis pedis and posterior 
tibial pulses were non-palpable.  

An April 1996 VA examination report states that osteomyelitis 
had been "ruled out" based on a bone scan in August 1995.  
However, August 1995 VA treatment records note of the bone 
scan that it "lights up over stump," and appears to reflect 
a suspicion of osteomyelitis rather than ruling it out.  VA 
medical records dated in June 1996 and July 1996 include a 
diagnosis of chronic osteomyelitis with severe peripheral 
vascular disease.  The osteomyelitis was diagnosed as being 
in the first and second toes of the right foot.  In July 
1996, the veteran underwent a right femoral artery to 
popliteal artery bypass with saphenous vein graft repair.  A 
preoperative treatment note indicates that the veteran's main 
problem was osteomyelitis of the right foot, failing to 
respond.  The note indicates that revascularization was 
needed to improve the chance of healing, and a right femoral 
bypass was therefore recommended.  Indications and possible 
complications, including deterioration of circulation 
possibly leading to amputation, were explained to the 
veteran.       

It appears likely that there are recent VA records of 
treatment which have not been obtained.  For example, there 
is a gap in treatment records after the July 1996 surgery 
through April 1997.  The July 1996 VA hospital summary report 
indicates that upon discharge the veteran was scheduled for 
an August 1996 follow-up appointment at the vascular clinic.  
There are no records of such an appointment in the claims 
file.  The post-surgical treatment records (if any) might 
further describe the outcome of the surgery, to include the 
effect of the surgery upon the veteran's osteomyelitis and 
circulation.  The next records of treatment associated with 
the claims file are from April 1997, when the veteran was 
seen for new-onset exertional substernal chest pain for the 
past three weeks.  He was hospitalized in April 1997 for 
unstable angina with multivessel coronary artery disease, and 
underwent a cardiac catheterization.  

A VA examination report dated in October 1997 contains the 
examiner's opinion that the veteran had atherosclerosis, and 
that this was the etiology of both his peripheral vascular 
disease and his coronary artery disease.  He opined that it 
was "unlikely" that the described shrapnel wounds were a 
causative or aggravating factor of the veteran's primary 
problems of arterial occlusive disease.  VA regulation 
provides that service connection will be severed only where 
the evidence establishes that it is clearly and unmistakably 
erroneous, with the burden of proof on the Government.  38 
C.F.R. 3.105(d) (2000).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he identify all pertinent 
VA, non-VA, and military records of 
treatment and surgery of the right lower 
extremity.  After securing any necessary 
authorizations, the RO should request 
copies of all identified records 

which have not been previously obtained 
and associate them with the claims 
folder.  The records sought must include 
but are not limited to all service 
medical records which have not been 
associated with the claims file and all 
pertinent VA records of treatment which 
have not been previously obtained (to 
include records from the 1970s, 1980s, 
and 1990s, and specifically to include 
any post-surgical records of treatment 
from August 1996 to March 1997). 

If the RO is unable to obtain any such 
records, it must notify the veteran of 
the records it is unable to obtain, 
briefly explain the efforts made to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  The efforts to obtain any 
records from a Federal department or 
agency shall continue until it is 
reasonably certain that such records do 
not exist or that further effort to 
obtain those records would be futile.

2.  Thereafter, the RO should obtain a 
medical opinion by a physician who has 
not previously examined the veteran as to 
whether, based on all accumulated 
evidence, the diagnosis on which service 
connection was predicated in this case 
was clearly erroneous.  Specifically, the 
RO should obtain a medical opinion 
certifying whether any determination that 
the veteran's service-connected right 
foot and leg disabilities, originating 
with inservice shell fragment wounds in 
Vietnam, have caused or aggravated his 
peripheral vascular disease, would be 
clearly erroneous.  This certification 
must be accompanied by a summary of the 
facts, findings, and reasons supporting 
the conclusion.  See 38 C.F.R. 
§ 3.105(d). 

The claims file and a copy of this remand 
must be made available to the reviewing 
physician.  If the reviewing physician 
determines that physical examination of 
the veteran would assist in making this 
determination, a VA examination should be 
scheduled.  

3.  The RO should conduct any further 
development deemed necessary based on 
additional evidence received and with 
consideration of the Veterans Claims 
Assistance Act of 2000.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  The RO is advised that the 
burden of proof is upon the Government in 
this case.  See 38 C.F.R. § 3.105(d).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	TRUDY S. TIERNEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



